JUDGE ROANE
concurred that the decree be reformed in the points expressed in that about to be pronounced by this Court. He did not deem it necessary, or proper, to go into any calculations, which were more properly the business of a Commissioner. As to the compensation to be allowed the executor, he thought that, under the particular circumstances of this case, the estate having been directed to be kept together, which imposed additional labour on the executor, he was reasonably entitled to a commission of seven and a half per cent.
JUDGE FLEMING
gave no opinion on the subject of commissions, being personally interested in that question; but in other respects concurred with the rest of the Court, and read the following as their joint opinion.
“The Courtis of opinion that the said decree is erroneous in this; in affirming the verdict of the Jury impanelled to ascertain the quantity of tobacco made on the estate of the said Daniel Jones, the elder, in the years 1779, 1780 and 1781, and the report of Master Commissioner Hay thereon; by which verdict it is found that the quantity of 119,9501bs. of tobacco was made on the said estate in those three years; for which the said executor was debited, and against which he had credit for only 5,8501bs. of tobacco; when he ought to have had credit for 9,7471bs., with which the said executor charged himself in his ad-160 ministration *account in the years 1779 and 1781; and a further credit for two hogsheads of tobacco, net weight 2,3001bs., which the Jury found to have been destroyed b3r the British troops, at Colonel Brooking’s, in Amelia County ; and a further credit for the overseers’ share of the said 119,9501bs. of tobacco; and also a further credit for the costs of transporting the said tobacco from the plantations to the inspections at Petersburg, and for the warehouse expenses of the same: Therefore it is decreed and ordered that the decree be reversed, &c. and that the cause be remanded to the said Superior Court of Chancery for an account to be taken, and a final decree to be entered, according to the foregoing principles; in which account so to be taken the executor is to be allowed seven and cne half, instead of five per cent, on the receipts and disbursements of the whole estate of the said Daniel Jones the elder.”